Goldy v Samson (2018 NY Slip Op 07060)





Goldy v Samson


2018 NY Slip Op 07060


Decided on October 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2018

Renwick, J.P., Richter, Kahn, Gesmer, Singh, JJ.


7427N 312210/16

[*1] Jason R. Goldy, Plaintiff-Appellant,
vSimona Samson, Defendant-Respondent.


Law Offices of Howard B. Felcher, PLLC, New York (Howard B. Felcher of counsel), for appellant.
Jan Levien, P.C., New York (Jan Levien of counsel), for respondent.

Order, Supreme Court, New York County (Michael L. Katz, J.), entered on or about January 22, 2018, which, insofar as appealed from as limited by the briefs, denied plaintiff father's motion to find defendant mother in contempt, unanimously affirmed, without costs.
The record shows that although the mother improperly suspended the father's visitation after the child sustained an injury while in his care, she immediately resumed visitation upon direction from the court, and the father had already made up the missed visits by the time the court heard oral arguments on the issue. Under such circumstances, it was not an improvident exercise of discretion for the court to decline to hold the mother in contempt (see Kulhan v Courniotes, 209 AD2d 383 [2d
Dept 1994]; see also Rodman v Friedman, 33 AD3d 400 [1st Dept 2006], lv dismissed 8 NY3d 895 [2007]; Judiciary Law §§ 750, 753).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2018
CLERK